Motion by respondent to resettle and clarify an order of this court dated January 24, 1977, which decided an appeal from (1) a judgment of the Supreme Court, Suffolk County, entered November 7, 1975 and (2) an order of the same court dated December 10, 1975. Motion denied. On the court’s own motion, its decision dated January 24, 1977 is amended by striking the third and fourth paragraphs therefrom and by substituting the following: "Judgment reversed, on the law, insofar as it awards exemplary damages, without costs or disbursements, and the cause of action seeking such damages is dismissed. Judgment reversed, on the law, insofar as it awards compensatory damages, without costs or disbursements, and new trial granted with respect to the issue of compensatory damages only, with costs to abide the event, unless, within 20 days after entry of the order to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $5,000, representing compensatory damages, and to the entry of an amended judgment accordingly, in which event, the judgment in his favor, as so reduced and amended, is affirmed, as to the compensatory damages, without costs or disbursements. The findings of fact as to liability are affirmed. The award of compensatory damages was excessive to the extent indicated herein. The award of exemplary damages was inappropriate under the circumstances.” Order dated January 24, 1977 entered on said decision, amended accordingly. Hopkins, J. P., Cohalan, Shapiro and Suozzi, JJ., concur.